



EXHIBIT 10.1


WHIRLPOOL CORPORATION
2018 OMNIBUS STOCK AND INCENTIVE PLAN


Whirlpool Corporation (the “Company”), a Delaware corporation, hereby adopts the
following 2018 Omnibus Stock and Incentive Plan (the “Plan”).
1.
PURPOSE OF THE PLAN



The purpose of the Plan is to foster and promote the long-term financial success
of the Company and increase stockholder value by: (i) strengthening the
Company's capability to develop, maintain, and direct an outstanding management
team; (ii) motivating superior performance by means of long-term
performance-based incentives; (iii) encouraging and providing for obtaining an
ownership interest in the Company; (iv) attracting and retaining outstanding
talent by providing incentive compensation opportunities competitive with other
major companies; and (v) enabling award recipients to participate in the
long-term growth and financial success of the Company.
2.
DEFINITIONS



For purposes of the Plan, the following terms shall be defined as set forth
below:


2.1    “Award” shall mean any Option, Stock Appreciation Right, Restricted Stock
Award, Restricted Stock Unit Award, Other Share-Based Award, Performance Award
or any other right, interest or option relating to Shares or other property
(including cash) granted pursuant to the provisions of the Plan.


2.2    “Award Agreement” shall mean any agreement, contract or other instrument
or document evidencing any Award hereunder, whether in writing or through an
electronic medium.


2.3    “Board” shall mean the board of directors of the Company.


2.4    “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.


2.5    “Committee” shall mean the Human Resources Committee of the Board or such
other committee of directors as is designated by the Board, or a subcommittee
thereof formed by the Human Resources Committee or such other committee to act
as the Committee hereunder. The Committee shall consist of no fewer than two
Directors, each of whom will be intended to be to the extent required by
applicable law, rule or regulation (i) a “Non-Employee Director” within the
meaning of Rule 16b-3 of the Exchange Act and (ii) an “independent director” for
purpose of the rules of the principal U.S. national securities exchange on which
the Shares are traded, to the extent required by such rules. If for any reason
the appointed Committee does not meet the requirements of Rule 16b-3 of the
Exchange Act or the rules of the principal U.S. national securities exchange,
such noncompliance shall not affect the validity of Awards, grants,
interpretations or other actions of the Committee.


2.6    “Consultant” shall mean any consultant or advisor who is a natural person
and who provides services to the Company or any Subsidiary, so long as such
person (i) renders bona fide services that are not in connection with the offer
and sale of the Company's securities in a capital‑raising transaction, (ii) does
not directly or indirectly promote or maintain a market


1

--------------------------------------------------------------------------------





for the Company's securities and (iii) can be covered as a consultant under the
applicable rules of the Securities and Exchange Commission for registration of
shares on a Form S-8 registration statement.


2.7    “Director” shall mean a non-employee member of the Board.


2.8    “Effective Date” means the 2018 annual meeting of the stockholders of the
Company.


2.9    “Employee” shall mean any employee of the Company or any Subsidiary and
any prospective employee conditioned upon, and effective not earlier than, such
person becoming an employee of the Company or any Subsidiary.


2.10    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.


2.11    “Fair Market Value” shall mean, with respect to Shares as of any date,
(i) the closing price of the Shares as reported on the principal U.S. national
securities exchange on which the Shares are listed and traded on such date, or,
if there is no closing price on that date, then on the last preceding date on
which such a closing price was reported, (ii) if the Shares are not listed on
any U.S. national securities exchange but are quoted in an inter-dealer
quotation system on a last sale basis, the final ask price of the Shares
reported on the inter-dealer quotation system for such date, or, if there is no
such sale on such date, then on the last preceding date on which a sale was
reported, or (iii) if the Shares are neither listed on a U.S. national
securities exchange nor quoted on an inter-dealer quotation system on a last
sale basis, the amount determined by the Committee to be the fair market value
of the Shares as determined by the Committee in its sole discretion taking into
account the requirements of Section 409A of the Code. The Fair Market Value of
any property other than Shares shall mean the market value of such property
determined by such methods or procedures as shall be established from time to
time by the Committee. Notwithstanding the foregoing, if the Committee
determines in its discretion that an alternative definition of Fair Market Value
should be used in connection with the grant, exercise, vesting, settlement or
payout of any Award, it may specify such alternative definition in the Award
Agreement applicable to the Award. Such alternative definition shall be
determined based on a price that is based on the opening, actual, high, low, or
average selling prices of a Share on the New York Stock Exchange or other
securities exchange on the given date, the trading date preceding the given
date, the trading date next succeeding the given date, or an average of trading
days.


2.12    “Incentive Stock Option” shall mean an Option that meets the
requirements of Section 422 of the Code, or any successor provision, and which
is intended by the Committee to constitute an Incentive Stock Option.


2.13    “Net Exercise” means a Participant's ability to exercise an Option by
directing the Company to deduct from the Shares issuable upon exercise of his or
her Option a number of Shares having an aggregate Fair Market Value equal to the
sum of the aggregate exercise price therefor plus the amount of the
Participant's applicable tax withholding (if any) determined in accordance with
Section 12.2 of the Plan, whereupon the Company shall issue to the Participant
the net remaining number of Shares after such deductions.


2.14    “Non-Qualified Stock Option” shall mean an Option to purchase Shares
which is not an Incentive Stock Option.
2.15    “Option” shall mean any right granted pursuant to Article 5 allowing a
Participant to purchase Shares at such price or prices and during such period or
periods as the Committee shall determine.


2.16     “Other Share-Based Award” shall mean any Award granted pursuant to
Article 8.


2

--------------------------------------------------------------------------------







2.17    “Participant” shall mean an Employee, Director or Consultant who is
selected by the Committee to receive an Award under the Plan.


2.18    “Performance Award” shall mean any Award of Performance Cash or
Performance Shares granted pursuant to Article 9.


2.19    “Performance Cash” shall mean any cash incentives granted pursuant to
Article 9 payable to the Participant upon the achievement of such performance
goals as the Committee shall establish.


2.20    “Performance Period” shall mean any period established by the Committee
during which any performance goals specified by the Committee with respect to an
Award are to be measured.


2.21    “Performance Share” shall mean any units granted pursuant to Article 9
that are valued by reference to a designated number of Shares, which value may
be paid to the Participant upon the achievement of such performance goals as the
Committee shall establish.


2.22    “Prior Plans” shall mean, collectively, the Company's 2010 Omnibus Stock
and Incentive Plan, the Company's 2007 Omnibus Stock and Incentive Plan and each
other equity plan maintained by the Company under which awards are outstanding
as of the Effective Date.


2.23    “Restricted Stock” shall mean any Share issued pursuant to Article 7
with the restriction that the holder may not sell, transfer, pledge or assign
such Share and with such other restrictions as the Committee, in its sole
discretion, may impose, which restrictions may lapse separately or in
combination at such time or times, in installments or otherwise, as the
Committee may deem appropriate.


2.24    “Restricted Stock Unit” means an Award granted pursuant to Article 7
that is valued by reference to a Share, which value may be paid to the
Participant in Shares or, in lieu thereof and to the extent set forth in the
applicable Award Agreement, the Fair Market Value of such Share in cash (or in
combination thereof) as determined by the Committee in its sole discretion upon
the satisfaction of vesting restrictions as the Committee may establish, which
restrictions may lapse separately or in combination at such time or times, in
installments or otherwise, as the Committee may deem appropriate.


2.25    “Shares” shall mean the shares of common stock of the Company, par value
$1.00 per share.


2.26    “Stock Appreciation Right” shall mean any right granted to a Participant
pursuant to Article 6.


2.27    “Subsidiary” shall mean any corporation, limited liability company,
partnership, or similar entity in which the Company owns, directly or
indirectly, an equity interest possessing more than 50% of the combined voting
power of the total outstanding equity interests of such entity.


2.28    "Substitute Awards” shall mean Awards granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, in each case by a


3

--------------------------------------------------------------------------------





company or other entity in connection with a corporate transaction, including a
merger, combination, consolidation or acquisition of property or stock;
provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an Option or Stock Appreciation Right.


2.29    “Vesting Period” shall mean the period of time specified by the
Committee during which vesting restrictions for an Award are applicable.


3.
SHARES SUBJECT TO THE PLAN



3.1    Number of Shares.
(a)Subject to adjustment as provided in Section 11.2, as of the Effective Date,
the total number of Shares available for grant under the Plan (the “Share Pool”)
shall be 6,900,000 Shares, less one (1) Share for every one (1) Share that was
subject to an option or stock appreciation right granted after December 31, 2017
under any Prior Plan and 2.5 Shares for every one (1) Share that was subject to
an award other than an option or stock appreciation right granted after December
31, 2017 under any Prior Plan. The Share Pool shall be reduced by one (1) Share
for every one (1) Share subject to Options or Stock Appreciation Rights granted
under the Plan and by 2.5 Shares for every one (1) Share subject to Awards other
than Options or Stock Appreciation Rights granted under the Plan.


(b)If (i) any Shares subject to an Award are not issued or delivered (in whole
or in part) by reason of the expiration, termination, cancellation or forfeiture
of such Award (excluding Shares subject to an Option cancelled upon settlement
in Shares of a related Stock Appreciation Right or Shares subject to Stock
Appreciation Right cancelled upon exercise of a related Option) or the
settlement of such Award in cash, or (ii) after December 31, 2017, any Shares
subject to an award under the Prior Plans are not issued or delivered (in whole
or in part) by reason of the expiration, termination, cancellation or forfeiture
of such award (excluding Shares subject to an option cancelled upon settlement
in Shares of a related stock appreciation right or Shares subject to stock
appreciation right cancelled upon exercise of a related option) or the
settlement of such award in cash, then such Shares subject to such Award or
award under the Prior Plans shall, to the extent of such expiration,
termination, cancellation, forfeiture or cash settlement, be added to the Share
Pool, in accordance with Section 3.1(d) below. In the event that withholding tax
liabilities arising from an Award other than an Option or Stock Appreciation
Right or, after December 31, 2017, an award other than an option or stock
appreciation right under the Prior Plans, are satisfied by the tendering of
Shares (either actually or by attestation) or by the withholding of Shares by
the Company, the Shares so tendered or withheld shall be added to the Share Pool
in accordance with Section 3.1(d) below. Notwithstanding anything to the
contrary contained herein, the following Shares shall not be added to the Share
Pool: (i) Shares tendered by the Participant or withheld by the Company in
payment of the purchase price of an Option or, after December 31, 2017, an
option granted under the Prior Plans; (ii) Shares tendered by the Participant or
withheld by the Company to satisfy any tax withholding obligation with respect
to an Option or Stock Appreciation Right or, after December 31, 2017, an option
or stock appreciation right under the Prior Plans; (iii) Shares subject to a
Stock Appreciation Right or, after December 31, 2017, a stock appreciation right
under the Prior Plans that are not issued in connection with its stock
settlement on exercise thereof; and (iv) Shares reacquired by the Company on the
open market or otherwise using cash proceeds from the exercise of Options or,
after December 31, 2017, options under the Prior Plans.


(c)Substitute Awards shall not reduce the Share Pool nor shall Shares subject to
a Substitute Award be added to the Share Pool as provided in paragraph (b)
above. Additionally, in the event that a company acquired by the Company or any
Subsidiary, or with which the Company or any Subsidiary combines, has shares


4

--------------------------------------------------------------------------------





available under a pre-existing plan approved by stockholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may be used for Awards under the Plan and shall not reduce the
Share Pool (and Shares subject to such Awards shall not be added to the Share
Pool as provided in paragraph (b) above); provided that Awards using such
available shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were not Employees or
Directors prior to such acquisition or combination.


(d)Any Shares added to the Share Pool pursuant to this Section shall be added
(i) as one (1) Share for every one (1) Share subject to Options or Stock
Appreciation Rights granted under the Plan or options or stock appreciation
rights granted under the Prior Plans and (ii) as 2.5 Shares for every one (1)
Share subject to Awards other than Options or Stock Appreciation Rights granted
under the Plan or awards other than options or stock appreciation rights granted
under the Prior Plans.


3.2    Character of Shares. Any Shares issued hereunder may consist, in whole or
in part, of authorized and unissued shares, treasury shares or shares purchased
in the open market or otherwise. No fractional shares shall be issued under the
Plan and the Committee shall determine the manner in which fractional shares
shall be treated.


3.3    Limits on Awards to Directors. Notwithstanding any other provision of the
Plan to the contrary, the aggregate value of cash compensation and the grant
date fair value of Shares (computed as of the date of grant in accordance with
applicable financial accounting rules) that may be awarded or granted during any
fiscal year of the Company to any Director shall not exceed $750,000; provided,
however, that the per person limit set forth in this sentence shall be increased
by one-third with respect to compensation and awards granted to any
Non-Executive Chairman of the Board.


4.
ELIGIBILITY AND ADMINISTRATION



4.1    Eligibility. Any Employee, Director or Consultant shall be eligible to be
selected as a Participant.


4.2    Administration


(a)The Plan shall be administered by the Committee. The Committee shall have
full power and authority, subject to the provisions of the Plan and subject to
such orders or resolutions not inconsistent with the provisions of the Plan as
may from time to time be adopted by the Board, to: (i) select the Employees,
Directors and Consultants to whom Awards may from time to time be granted
hereunder; (ii) determine the type or types of Awards to be granted to each
Participant hereunder; (iii) determine the number of Shares (or dollar value) to
be covered by each Award granted hereunder; (iv) determine the terms and
conditions, not inconsistent with the provisions of the Plan, of any Award
granted hereunder; (v) determine whether, to what extent and under what
circumstances Awards may be settled in cash, Shares or other property;
(vi) determine whether, to what extent, and under what circumstances cash,
Shares, other property and other amounts payable with respect to an Award made
under the Plan shall be deferred either automatically or at the election of the
Participant; (vii) determine whether, to what extent and under what
circumstances any Award shall be canceled or suspended; (viii) interpret and
administer the Plan and any instrument or agreement entered into under or in
connection with the Plan, including any Award Agreement; (ix) correct any
defect,


5

--------------------------------------------------------------------------------





supply any omission or reconcile any inconsistency in the Plan or any Award
Agreement in the manner and to the extent that the Committee shall deem
desirable to carry it into effect; (x) establish such rules and regulations and
appoint such agents as it shall deem appropriate for the proper administration
of the Plan; (xi) determine whether any Award, other than an Option or Stock
Appreciation Right, will have dividends or Dividend Equivalents (as defined in
Section 12.1); and (xii) make any other determination and take any other action
that the Committee deems necessary or desirable for the administration of the
Plan. In addition, the Committee may, in its sole discretion, in the case of
death, disability, termination of employment or service of the Participant or as
otherwise determined by the Committee in special circumstances, including
without limitation a Change in Control, take action such that (i) any or all
outstanding Options and Stock Appreciation Rights shall become exercisable in
part or in full, (ii) all or a portion of the Vesting Period applicable to any
outstanding Awards shall lapse, (iii) all or a portion of the Performance Period
applicable to any outstanding Awards shall lapse, and (iv) the performance goals
(if any) applicable to any outstanding Awards shall be deemed to be satisfied at
the target, maximum or any other interim level.


(b)All expenses associated with the Plan shall be borne by the Company subject
to such allocation to its Subsidiaries and operating units as it deems
appropriate.


(c)Decisions of the Committee shall be final, conclusive and binding on all
persons or entities, including the Company, any Participant, and any Subsidiary.
A majority of the members of the Committee may determine its actions, including
fixing the time and place of its meetings.


(d)The Committee may delegate some or all of its power and authority hereunder
to the Board (or any members thereof) or, subject to applicable law, to a
subcommittee of the Board, a member of the Board, the Chief Executive Officer or
other executive officer of the Company as the Committee deems appropriate;
provided, however, that the Committee may not delegate its power and authority
to a member of the Board, the Chief Executive Officer or other executive officer
of the Company with regard to the selection for participation in this Plan of an
officer, Director or other person subject to Section 16 of the Exchange Act or
decisions concerning the timing, pricing or amount of an award to such an
officer, Director or other person.


(e)Each person who is or shall have been a member of the Committee shall be
indemnified and held harmless by the Company against and from any loss, cost,
liability or expense that may be imposed upon or reasonably incurred by that
person in connection with or resulting from any claim, action, suit or
proceeding to which that person may be a party or in which that person may be
involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by that person in settlement thereof,
with the Company's approval, or paid by that person in satisfaction of any
judgment in any such action, suit or proceeding against that person, provided
that person shall give the Company an opportunity, at its own expense, to handle
and defend the same before that person undertakes to handle and defend it on
that person's own behalf. To the extent permitted by applicable law, including
without limitation the DGCL, each individual to whom any duty or power relating
to the administration or interpretation of the Plan has been delegated pursuant
to this Section 4 shall not be liable for, and shall be entitled to
indemnification and advancement of expenses in respect of, any action, omission
or determination relating to the Plan, in the same manner and to the same extent
as the members of the Committee. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled under the Company's Certificate of Incorporation or By-laws, as
a matter of law, or otherwise, or any power that the Company may have to
indemnify them or hold them harmless.




6

--------------------------------------------------------------------------------





4.3    Treatment of Dividends and Dividend Equivalents on Unvested Awards. In no
event shall dividends or Dividend Equivalents be paid with respect to Options or
Stock Appreciation Rights. Notwithstanding any other provision of the Plan to
the contrary, with respect to any Award that provides for or includes a right to
dividends or Dividend Equivalents, if dividends are declared during the period
that an equity Award is outstanding, such dividends (or Dividend Equivalents)
shall either (i) not be paid or credited with respect to such Award or (ii) be
accumulated but remain subject to vesting requirement(s) to the same extent as
the applicable Award and shall only be paid at the time or times such vesting
requirement(s) are satisfied.


5.
OPTIONS



5.1    Grant of Options. Options may be granted hereunder to Participants either
alone or in addition to other Awards granted under the Plan. Any Option shall be
subject to the terms and conditions of this Article and to such additional terms
and conditions, not inconsistent with the provisions of the Plan, as the
Committee shall deem desirable. Each Option, or portion thereof, that is not an
Incentive Stock Option, shall be a Nonqualified Stock Option. To the extent that
the aggregate Fair Market Value (determined as of the date of grant) of Shares
with respect to which Options designated as Incentive Stock Options are
exercisable for the first time by a Participant during any calendar year (under
this Plan or any other plan of the Company, or any parent or Subsidiary) exceeds
the amount (currently $100,000) established by the Code, such options shall
constitute Nonqualified Stock Options. Solely for purposes of determining
whether Shares are available for the grant of Incentive Stock Options under the
Plan, the maximum aggregate number of Shares that may be issued pursuant to
Incentive Stock Options granted under the Plan shall be 3,000,000 Shares,
subject to adjustment as provided in Section 11.2.


5.2    Option Price. Other than in connection with Substitute Awards, the option
price per each Share purchasable under any Option granted pursuant to this
Article shall not be less than 100% of the Fair Market Value of one Share on the
date of grant of such Option; provided, however, that in the case of an
Incentive Stock Option granted to a Participant who, at the time of the grant,
owns stock representing more than 10% of the voting power of all classes of
stock of the Company or any (parent or Subsidiary) (a “Ten Percent Holder”), the
option price per share shall be no less than 110% of the Fair Market Value of
one Share on the date of grant. Other than pursuant to Article 10 or Section
11.2, the Committee shall not without the approval of the Company's stockholders
(i) lower the option price per Share of an Option after it is granted, (ii)
cancel any previously granted Option in exchange for another Option with a lower
option price per Share, (iii) cancel an Option in exchange for cash or another
Award if the option price per Share exceeds the Fair Market Value of a Share on
the date of such cancellation, or (iv) take any other action with respect to an
Option that would be treated as a repricing under the rules and regulations of
the principal U.S. national securities exchange on which the Shares are traded.


5.3    Option Term. The term of each Option shall be fixed by the Committee in
its sole discretion; provided that no Option shall be exercisable after the
expiration of ten (10) years from the date the Option is granted; provided,
however, that the term of the Option shall not exceed five (5) years from the
date the Option is granted in the case of an Incentive Stock Option granted to a
Ten Percent Holder.


5.4    Exercise of Options.


(a)Vested Options granted under the Plan shall be exercised by the Participant
or by a Permitted Assignee thereof (or by the Participant's executors,
administrators, guardian or legal representative, as may be provided in an Award
Agreement) as to all or part of the Shares covered thereby, by giving notice of
exercise to the Company or its designated agent, specifying the number of Shares
to be purchased. The notice of exercise shall be in such form, made in such
manner, and shall comply with such other requirements consistent with the
provisions of the


7

--------------------------------------------------------------------------------





Plan as the Committee may prescribe from time to time. In no event may any
Option granted hereunder be exercised for a fraction of a Share.


(b)Unless otherwise provided in an Award Agreement, full payment of such
purchase price shall be made at the time of exercise and shall be made (i) in
cash or cash equivalents (including certified check or bank check or wire
transfer of immediately available funds), (ii) by tendering previously acquired
Shares (either actually or by attestation) valued at their then Fair Market
Value, (iii) by delivery of other consideration having a Fair Market Value on
the exercise date equal to the total purchase price, (iv) pursuant to a Net
Exercise arrangement, (v) through any other method specified in the Award
Agreement (including, in cash by a broker-dealer acceptable to the Company to
whom the participant has submitted an irrevocable notice of exercise), or (vi)
any combination of any of the foregoing, in each case, to the extent set forth
in the Award Agreement relating to the Option; provided, however, to the extent
required by applicable law the Participant must pay in cash an amount not less
than the aggregate par value (if any) of the Shares being acquired.


(c)The Company may, in its discretion, provide in an Award Agreement or adopt
procedures that an Option outstanding on the last business day of the term of
such Option (the "Option Automatic Exercise Date") that has a "Specified Minimum
Value" shall be automatically and without further action by the Participant (or
in the event of the Participant's death, the Participant's personal
representative or estate), be exercised on the Option Automatic Exercise Date.
Payment of the Option purchase price may be made pursuant to such procedures as
may be approved by the Company from time to time and the Company shall deduct or
withhold an amount sufficient to satisfy all taxes associated with such exercise
in accordance with Section 12.2. For purposes of this Section 5.4(c), the term
"Specified Minimum Value" means that the Fair Market Value per Share exceeds the
purchase price of a Share subject to an expiring Option by at least $0.50 cents
per Share or such other amount as the Company shall determine from time to time.
The Company may elect to discontinue the automatic exercise of Options pursuant
to this Section 5.4(c) at any time upon notice to a Participant or to apply the
automatic exercise feature only to certain groups of Participants. The automatic
exercise of an Option pursuant to this Section 5.4(c) shall apply only to an
Option that has been timely accepted by a Participant under procedures specified
by the Company from time to time.


6.
STOCK APPRECIATION RIGHTS



6.1    Grant and Exercise. The Committee may grant Stock Appreciation Rights (a)
in tandem with all or part of any Option granted under the Plan or at any
subsequent time during the term of such Option, (b) in tandem with all or part
of any Award (other than an Option) granted under the Plan or at any subsequent
time during the term of such Award, or (c) without regard to any Option or other
Award, in each case, upon such terms and conditions as the Committee may
establish in its sole discretion. Upon the exercise of a Stock Appreciation
Right, the holder shall have the right to receive the excess of (i) the Fair
Market Value of one Share on the date of exercise over (ii) the grant price of
the Stock Appreciation Right.


6.2    Terms and Conditions. Stock Appreciation Rights shall be subject to such
terms and conditions, not inconsistent with the provisions of the Plan, as shall
be determined from time to time by the Committee, including the following: (i)
when Stock Appreciation Rights vest and become exercisable and (ii) whether
payment on exercise of a Stock Appreciation Right shall be made in cash, in
whole Shares or other property, or any combination thereof, with the form of
payment to be set forth in the Award Agreement. The Committee may impose such
other terms and conditions on the exercise of any Stock Appreciation Right, as
it shall deem appropriate. A Stock Appreciation Right shall (i) have a grant
price per Share of not less than the Fair Market Value of one Share on the date
of grant or, if applicable, on the date of grant of an Option with respect to a
Stock


8

--------------------------------------------------------------------------------





Appreciation Right granted in exchange for or in tandem with, but subsequent to,
the Option (subject to the requirements of Section 409A of the Code) except in
the case of Substitute Awards or in connection with an adjustment provided in
Section 11.2, and (ii) have a term not greater than ten (10) years. Other than
pursuant to Article 10 or Section 11.2, the Committee shall not without the
approval of the Company's stockholders (i) reduce the grant price of any Stock
Appreciation Right after the date of grant, (ii) cancel any previously granted
Stock Appreciation Right in exchange for another Stock Appreciation Right with a
lower grant price per Share, (iii) cancel any Stock Appreciation Right in
exchange for cash or another Award if the grant price per Share exceeds the Fair
Market Value of a Share on the date of such cancellation, or (iv) take any other
action with respect to a Stock Appreciation Right that would be treated as a
repricing under the rules and regulations of the principal U.S. national
securities exchange on which the Shares are traded.


6.3    Automatic Exercise. The Company may, in its discretion, provide in an
Award Agreement or adopt procedures that a Stock Appreciation Right outstanding
on the last business day of the term of such Stock Appreciation Right (the "SAR
Automatic Exercise Date") that has a "Specified Minimum Value" shall be
automatically and without further action by the Participant (or in the event of
the Participant's death, the Participant's personal representative or estate),
be exercised on the SAR Automatic Exercise Date. The Company shall deduct or
withhold an amount sufficient to satisfy all taxes associated with such exercise
in accordance with Section 12.2. For purposes of this Section 6.3, the term
"Specified Minimum Value" means that the Fair Market Value per Share exceeds the
grant price of a Share subject to an expiring Stock Appreciation Right by at
least $0.50 cents per Share or such other amount as the Company shall determine
from time to time. The Company may elect to discontinue the automatic exercise
of Stock Appreciation Rights pursuant to this Section 6.3 at any time upon
notice to a Participant or to apply the automatic exercise feature only to
certain groups of Participants. The automatic exercise of an Option pursuant to
this Section 6.3 shall apply only to a Stock Appreciation Right that has been
timely accepted by a Participant under procedures specified by the Company from
time to time.


7.
RESTRICTED STOCK AND RESTRICTED STOCK UNITS



7.1    Grants. Awards of Restricted Stock and of Restricted Stock Units may be
granted hereunder to Participants either alone or in addition to other Awards
granted under the Plan (a “Restricted Stock Award” or “Restricted Stock Unit
Award,” respectively), and such Restricted Stock Awards and Restricted Stock
Unit Awards shall also be available as a form of payment of Performance Awards
and other earned cash-based incentive compensation. The Committee has absolute
discretion to determine whether any consideration (other than services) is to be
received by the Company or any Subsidiary as a condition precedent to the grant
of Restricted Stock or Restricted Stock Units, subject to such minimum
consideration as may be required by applicable law.


7.2    Rights of Holders of Restricted Stock and Restricted Stock Units. Unless
otherwise provided in the Award Agreement, beginning on the date of grant of the
Restricted Stock Award, the Participant shall become a stockholder of the
Company with respect to all Shares subject to the Award Agreement and shall have
all of the rights of a stockholder, including the right to vote such Shares and
the right to receive distributions made with respect to such Shares, except as
otherwise provided in this Section. A Participant receiving a Restricted Stock
Unit Award shall have only those rights specifically provided for by the Award
Agreement, provided that in no event shall such a Participant possess voting
rights with respect to such Award prior to the settlement of such Award in
Shares. Any dividends, including a regular cash dividend, or any other property
distributed with respect to any Restricted Stock Award or the number of Shares
covered by a Restricted Stock Unit Award as to which the restrictions have not
yet lapsed shall either (i) not be paid or credited or (ii) be accumulated,
shall be subject to restrictions and risk of forfeiture to the same extent as
the Restricted Stock or Restricted Stock Units with respect to which such cash,
stock or other property has been distributed and shall be paid at the time such
restrictions and risk of forfeiture lapse.


9

--------------------------------------------------------------------------------







7.3    Issuance of Shares. Any Restricted Stock granted under the Plan may be
evidenced in such manner as the Board may deem appropriate, including book-entry
registration or issuance of a stock certificate or certificates, which
certificate or certificates shall be held by the Company. Such certificate or
certificates shall be registered in the name of the Participant and shall bear
an appropriate legend referring to the restrictions applicable to such
Restricted Stock.


8.
OTHER SHARE-BASED AWARDS



8.1    Grants. Other Awards of Shares and other Awards that are valued in whole
or in part by reference to, or are otherwise based on, Shares or other property
(“Other Share-Based Awards”), including unrestricted Shares and deferred stock
units, may be granted hereunder to Participants either alone or in addition to
other Awards granted under the Plan. Other Share-Based Awards shall also be
available as a form of payment of other Awards granted under the Plan and other
earned cash-based compensation. Any dividends, including a regular cash
dividend, or any other property distributed with respect to any Other
Share-Based Award or the number of Shares covered by an Other Share-Based Award
as to which the restrictions have not yet lapsed shall either (i) not be paid or
credited or (ii) be accumulated, shall be subject to restrictions and risk of
forfeiture to the same extent as the Other Share-Based Award with respect to
which such cash, stock or other property has been distributed and shall be paid
at the time such restrictions and risk of forfeiture lapse.


8.2    Payment. Other Share-Based Awards may be paid in cash, Shares, other
property, or any combination thereof, in the sole discretion of the Committee as
set forth in the Award Agreement. Other Share-Based Awards may be paid in a lump
sum or in installments or, in accordance with procedures established by the
Committee, on a deferred basis subject to the requirements of Section 409A of
the Code.


8.3    Deferral of Director Fees. Directors shall, if determined by the Board,
receive Other Share-Based Awards in the form of deferred stock units as part of
or in lieu of (as determined by the Committee) all or a portion of their annual
retainer. In addition, Directors may elect to receive Other Share-Based Awards
in the form of deferred stock units in lieu of all or a portion of their annual
and committee retainers and annual meeting fees, provided that such election is
made in accordance with the requirements of Section 409A of the Code. The
Committee shall, in its absolute discretion, establish such rules and procedures
as it deems appropriate for such elections and for payment in deferred stock
units.


9.
PERFORMANCE AWARDS



9.1    Grants. Performance Awards in the form of Performance Shares or
Performance Cash, as determined by the Committee in its sole discretion, may be
granted hereunder to Participants, for no consideration or for such minimum
consideration as may be required by applicable law, either alone or in addition
to other Awards granted under the Plan. The performance goals to be achieved for
each Performance Period shall be conclusively determined by the Committee and
shall be based upon the criteria determined by the Committee in its discretion.
Such criteria may include, without limitation, performance goals established by
the Committee, which shall be based on the attainment of specified levels of one
or any combination of the following: (a) revenue; (b) net income (or loss) per
share; (c) profits; (d) net earnings (or loss); (e) net income (or loss); (f)
operating income or loss; (g) cash flow; (h) cash flow per share (before or
after dividends); (i) free cash flow; (j) earnings or losses (including earnings
or losses before taxes, before interest and taxes, or before interest, taxes,
depreciation and amortization); (k) total stockholder return relative to assets;
(l) total stockholder return relative to peers; (m) customer satisfaction; (n)
customer growth; (o) employee satisfaction; (p) gross margin; (q) revenue
growth; (r) stock price; (s) market share; (t) sales; (u) earnings (or loss) per
share; (v) return on equity; (w) cost reductions; (x) economic value added; (y)
product


10

--------------------------------------------------------------------------------





revenue growth; (z) income or loss (before or after allocation of corporate
overhead and bonus); (aa) return on assets or net assets; (bb) appreciation in
and/or maintenance of the price of the Shares or any other publicly-traded
securities of the Company; (cc) gross profits; (dd) comparisons of stock price
with various stock market indices; (ee) return on capital (including return on
total capital or return on invested capital); (ff) cash flow return on
investment; (gg) return on investment, improvement in or attainment of expense
levels or working capital levels, including cash, inventory and accounts
receivable; (hh) operating margin; (ii) year-end cash; (jj) cash margin; (kk)
debt reduction; (ll) stockholders equity; (mm) operating efficiencies; (nn)
research and development achievements; (oo) manufacturing achievements relating
to obtaining particular yields from manufacturing runs; (pp) strategic
partnerships or transactions relating to in-licensing and out-licensing of
intellectual property; (qq) establishing relationships with commercial entities
with respect to the marketing, distribution and sale of the Company's products
(including with group purchasing organizations, distributors and other vendors);
(rr) supply chain achievements relating to establishing relationships with
manufacturers or suppliers of component materials and manufacturers of the
Company's products; (ss) co-development, co-marketing, or profit sharing
arrangements; (tt) financial ratios (including those measuring liquidity,
activity, profitability or leverage); (uu) cost of capital; (vv) financing and
other capital raising transactions (including sales of the Company's equity or
debt securities); (ww) factoring transactions; (xx) sales or licenses of the
Company's assets, including its intellectual property, whether in a particular
jurisdiction, territory or globally or through partnering transactions; (yy)
implementation, completion or attainment of measurable objectives with respect
to commercialization of products, production volume levels, acquisitions and
divestitures, and recruiting and maintaining personnel or (zz) any other metric
established by the Committee. Such performance goals also may be based solely by
reference to the Company's performance or the performance of a Subsidiary,
division, business segment or business unit of the Company, based upon the
performance of the Company relative to performance of other companies or upon
comparisons of any of the indicators of Company performance relative to
performance of other companies, or based upon individual performance. The
applicable performance goals may be applied on a pre- or post-tax basis and may
be adjusted to include or exclude objectively determinable components of any
performance measure, including, without limitation, foreign exchange gains and
losses, asset writedowns, acquisitions and divestitures, change in fiscal year,
unbudgeted capital expenditures, special charges such as restructuring or
impairment charges, debt refinancing costs, extraordinary or noncash items,
unusual, infrequently occurring, nonrecurring or one-time events affecting the
Company or its financial statements or changes in law or accounting principles
(“Adjustment Events”). In the sole discretion of the Committee, the Committee
may amend or adjust the performance goals or other terms and conditions of an
outstanding award in recognition of any Adjustment Events.


9.2    Terms and Conditions. The performance criteria to be achieved during any
Performance Period and the length of the Performance Period shall be determined
by the Committee upon the grant of each Performance Award. The amount of the
Award to be distributed shall be conclusively determined by the Committee.


9.3    Payment. Performance Awards may be paid in cash, Shares, other property,
or any combination thereof, in the sole discretion of the Committee. Performance
Awards may be paid in a lump sum or in installments or, in accordance with
procedures established by the Committee, on a deferred basis subject to the
requirements of Section 409A of the Code.


10.
CHANGE IN CONTROL PROVISIONS



10.1    Impact on Certain Awards. Award Agreements may provide that in the event
of a Change in Control of the Company (as defined in Section 10.3): (i) Options
and Stock Appreciation Rights outstanding as of the date of the Change in
Control shall be cancelled and terminated without payment therefor if the Fair
Market Value of one Share as of the date of the Change in Control is equal to or
less than the per Share Option exercise price or Stock Appreciation Right grant
price, and (ii) all Performance Awards shall be (x) considered to be earned and
payable based on achievement of performance goals or based on


11

--------------------------------------------------------------------------------





target performance (either in full or pro rata based on the portion of
Performance Period completed as of the date of the Change in Control), and any
limitations or other restrictions shall lapse and such Performance Awards shall
be immediately settled or distributed or (y) converted into Restricted Stock or
Restricted Stock Unit Awards based on achievement of performance goals or based
on target performance (either in full or pro rata based on the portion of
Performance Period completed as of the date of the Change in Control) that are
subject to Section 10.2.


10.2    Assumption or Substitution of Certain Awards.


(a)Unless otherwise provided in an Award Agreement or a Participant's effective
employment, change in control, severance or other similar agreement, in the
event of a Change in Control of the Company in which the successor company
assumes or substitutes for an Option, Stock Appreciation Right, Restricted Stock
Award, Restricted Stock Unit Award, Performance Award or Other Share-Based Award
(or in which the Company is the ultimate parent corporation and continues the
Award), if a Participant's employment with such successor company (or the
Company) or a subsidiary thereof terminates within 24 months following such
Change in Control (or such other period set forth in the Award Agreement,
including prior thereto if applicable) and under the circumstances specified in
the Award Agreement: (i) Options and Stock Appreciation Rights outstanding as of
the date of such termination of employment will immediately vest, become fully
exercisable, and may thereafter be exercised for 24 months (or the period of
time set forth in the Award Agreement, but in no event beyond the end of the
regularly scheduled term of such Options or Stock Appreciation Rights); (ii) the
restrictions, limitations and other conditions applicable to Restricted Stock
and Restricted Stock Units outstanding as of the date of such termination of
employment shall lapse and the Restricted Stock and Restricted Stock Units shall
become free of all restrictions, limitations and conditions and become fully
vested; (iii) the restrictions, limitations and other conditions applicable to
any Other Share-Based Awards shall lapse, and such Other Share-Based Awards
shall become free of all restrictions, limitations and conditions and become
fully vested and transferable to the full extent of the original grant; and (iv)
the restrictions, limitations and other conditions applicable to any Performance
Awards shall lapse (with the attainment of the performance goals determined as
set forth in the Award Agreement or as otherwise determined by the Committee),
and such Performance Awards shall become free of all restrictions, limitations
and conditions and become fully vested and transferable to the full extent of
the original grant. For the purposes of this Section 10.2, an Option, Stock
Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award, Other
Share-Based Award or Performance Award shall be considered assumed or
substituted for, if following the Change in Control the Award confers the right
to purchase or receive, for each Share subject to the Option, Stock Appreciation
Right, Restricted Stock Award, Restricted Stock Unit Award, Other Share-Based
Award or Performance Award immediately prior to the Change in Control, the
consideration (whether stock, cash or other securities or property) received in
the transaction constituting a Change in Control by holders of Shares for each
Share held on the effective date of such transaction (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding Shares); provided, however, that if
such consideration received in the transaction constituting a Change in Control
is not solely common stock of the successor company, the Committee may, with the
consent of the successor company, provide that the consideration to be received
upon the exercise or vesting of an Option, Stock Appreciation Right, Restricted
Stock Award, Restricted Stock Unit Award, Other Share-Based Award or Performance
Award, for each Share subject thereto, will be solely common stock of the
successor company substantially equal in fair market value to the per Share
consideration received by holders of Shares in the transaction constituting a
Change in Control. The determination of such substantial equality of value of
consideration shall be made by the Committee in its sole discretion and its
determination shall be conclusive and binding.




12

--------------------------------------------------------------------------------





(b)Unless otherwise provided in an Award Agreement, in the event of a Change in
Control of the Company to the extent the successor company does not assume or
substitute for an Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award, Other Share-Based Award or Performance Award (or in
which the Company is the ultimate parent corporation and does not continue the
Award), then immediately prior to the Change in Control: (i) those Options and
Stock Appreciation Rights outstanding as of the date of the Change in Control
that are not assumed or substituted for (or continued) shall immediately vest
and become fully exercisable; (ii) restrictions, limitations and other
conditions applicable to Restricted Stock and Restricted Stock Units that are
not assumed or substituted for (or continued) shall lapse and the Restricted
Stock and Restricted Stock Units shall become free of all restrictions,
limitations and conditions and become fully vested; (iii) the restrictions,
other limitations and other conditions applicable to any Other Share-Based
Awards that are not assumed or substituted for (or continued) shall lapse, and
such Other Share-Based Awards shall become free of all restrictions, limitations
and conditions and become fully vested and transferable to the full extent of
the original grant; and (iv) the restrictions, limitations and other conditions
applicable to any Performance Awards shall lapse (with the attainment of the
performance goals determined as set forth in the Award Agreement or as otherwise
determined by the Committee), and such Performance Awards shall become free of
all restrictions, limitations and conditions and become fully vested and
transferable to the full extent of the original grant.


(c)The Committee, in its discretion, may determine that, if a Change in Control
of the Company occurs, each Option and Stock Appreciation Right outstanding
shall terminate within a specified number of days after notice to the
Participant, and/or that each Participant shall receive, with respect to each
Share subject to such Option or Stock Appreciation Right, an amount equal to the
excess of the Fair Market Value of such Share immediately prior to the
occurrence of such Change in Control over the exercise price per Share of such
Option and/or Stock Appreciation Right; such amount to be payable in cash, in
one or more kinds of stock or property (including the stock or property, if any,
payable in the transaction) or in a combination thereof, as the Committee, in
its discretion, shall determine.


10.3    Change in Control. For purposes of the Plan, Change in Control means the
happening of any of the following events:
(a)    Any individual, entity, or group (a “Person”) within the meaning of
section 13(d)(3) or 14(d)(2) of the Exchange Act, is or becomes the beneficial
owner (within the meaning of Rule 13d-3 promulgated under the Exchange Act) of
thirty percent (30%) or more of either (i) the then outstanding Shares (the
“Outstanding Company Common Stock”); or (ii) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
excluding, however, the following: (A) any acquisition by the Company; (B) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any subsidiary or affiliate; or (C) any acquisition
pursuant to a Corporate Transaction (as defined below) that is not considered to
be a Change in Control under clause (c), below. Notwithstanding the foregoing, a
Change in Control shall not be deemed to occur solely because any Person becomes
a beneficial owner of more than 30% of the Outstanding Company Common Stock or
the Company Voting Securities as a result of the acquisition of Outstanding
Company Common Stock or Company Voting Securities by the Company which reduces
the number of Outstanding Company Common Stock or Company Voting Securities;
provided, that if after such acquisition by the Company such person becomes the
beneficial owner of additional Outstanding Company Common Stock or Company
Voting Securities that increases the percentage of Outstanding Company Common
Stock or Company Voting Securities beneficially owned by such person, a Change
in Control of the Company shall then occur;


(b)    A change in the composition of the Board such that the individuals who,
as of the Effective Date, constitute the Board (such Board shall be hereinafter
referred to as the “Incumbent Board”) cease for any reason to constitute at


13

--------------------------------------------------------------------------------





least a majority of the Board; provided, however, for purposes of this
paragraph, that any individual who becomes a member of the Board subsequent to
the Effective Date, whose election, or nomination for election by the Company's
stockholders, was approved by a vote of at least a majority of those individuals
who are members of the Board and who were also members of the Incumbent Board
(or deemed to be such pursuant to this proviso) shall be considered as though
such individual were a member of the Incumbent Board; but, provided further,
that any such individual whose initial assumption of office occurs as a result
of either an actual or threatened election contest (as such terms are used in
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than Board shall not be so considered as a member of the Incumbent
Board;


(c)    The consummation of a reorganization, merger, consolidation, statutory
share exchange or other similar corporate transaction involving the Company or
any of its subsidiaries (a “Corporate Transaction”), unless: (i) all or
substantially all of the individuals and entities who are the beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Corporate Transaction beneficially
own, directly or indirectly, more than sixty percent (60%) of, respectively, the
outstanding shares of common stock of the Company or its successor (or such
entity's ultimate parent company) (the “Relevant Entity”) and the combined
voting power of the outstanding voting securities of such Relevant Entity
entitled to vote generally in the election of directors, in substantially the
same proportions as their ownership, immediately prior to such Corporate
Transaction, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be; (ii) no Person (other than the Company,
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Corporate Transaction, or any Person beneficially owning,
immediately prior to such Corporate Transaction, directly or indirectly, thirty
percent (30%) or more of the Outstanding Company Common Stock or Outstanding
Company Voting Securities, as the case may be) beneficially owns, directly or
indirectly, thirty percent (30%) or more of, respectively, the outstanding
shares of common stock of the Relevant Entity or the combined voting power of
the outstanding securities of such Relevant Entity entitled to vote generally in
the election of directors; and (iii) individuals who were members of the
Incumbent Board constitute at least a majority of the members of the board of
directors of the Relevant Entity;


(d)The approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company; or


(e)The sale or other disposition of all or substantially all of the assets of
the Company; excluding, however, such a sale or other disposition to a
corporation, with respect to which following such sale or other disposition: (i)
more than sixty percent (60%) of, respectively, the outstanding shares of common
stock of such corporation and the combined voting power of the outstanding
voting securities of such corporation entitled to vote generally in the election
of directors will be beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be; (ii) no Person (other
than the Company and any employee benefit plan (or related trust) of the Company
or such corporation and any Person beneficially owning, immediately prior to
such sale or other disposition, directly or indirectly, thirty percent (30%) or
more of the Outstanding Company Common Stock or Outstanding Company Voting
Securities, as the case may be) beneficially owns, directly or indirectly,
thirty percent (30%) or more of, respectively, the outstanding shares of common
stock of such corporation and the combined voting power of the outstanding
securities of such corporation entitled to


14

--------------------------------------------------------------------------------





vote generally in the election of directors; and (iii) individuals who were
members of the Incumbent Board will constitute at least a majority of the
members of the board of directors of such corporation.


Notwithstanding the foregoing, with respect to any Award that is characterized
as “non-qualified deferred compensation” within the meaning of Section 409A of
the Code, an event shall not be considered to be a Change in Control under the
Plan for purposes of any payment in respect of such Award unless such event is
also a “change in ownership,” a “change in effective control” or a “change in
the ownership of a substantial portion of the assets” of the Company within the
meaning of Section 409A of the Code.
11.    GENERALLY APPLICABLE PROVISIONS


11.1    Amendment and Termination of the Plan. The Board may, from time to time,
alter, amend, suspend or terminate the Plan as it shall deem advisable, subject
to any requirement for stockholder approval imposed by applicable law, including
the rules and regulations of the principal U.S. national securities exchange on
which the Shares are then traded; provided that the Board may not amend the Plan
in any manner that would result in noncompliance with Rule 16b-3 of the Exchange
Act; and further provided that any amendments which require stockholder approval
under applicable law, rule, regulation or stock exchange listing requirement
will not become effective unless the same shall be approved by the requisite
vote of the Company's stockholders. The Board may not, without the approval of
the Company's stockholders, modify the prohibition on the repricing of Options
and Stock Appreciation Rights as set forth in Sections 5.2 and 6.2,
respectively. In addition, no amendments to, or termination of, the Plan shall
impair the rights of a Participant in any material respect under any Award
previously granted without such Participant's consent.


11.2    Adjustments. In the event of any equity restructuring (within the
meaning of Financial Accounting Standards Board Accounting Standards
Codification Topic 718, Compensation-Stock Compensation or any successor or
replacement accounting standard) that causes the per Share value of Shares to
change, such as a stock dividend, stock split, spinoff, rights offering or
recapitalization through an extraordinary cash dividend, such adjustments and
other substitutions shall be made to the Plan and to Awards (including the
performance criteria applicable to any Award) in a manner the Committee deems
equitable or appropriate taking into consideration the accounting and tax
consequences, including such adjustments in the aggregate number, class and kind
of securities that may be delivered under the Plan, the maximum number of Shares
that may be issued pursuant to Incentive Stock Options and, in the aggregate or
to any Participant, in the number, class, kind, performance goals, and option or
exercise price of securities subject to outstanding Awards granted under the
Plan (including, if the Committee deems appropriate, the substitution of similar
options to purchase the shares of, or other awards denominated in the shares of,
another company) as the Committee may determine to be appropriate; provided,
however, that the number of Shares subject to any Award shall always be a whole
number. In the event of any other change in corporate capitalization, including
a merger, consolidation, reorganization, or partial or complete liquidation of
the Company, such equitable adjustments described in the foregoing sentence may
be made as determined to be appropriate and equitable by the Committee to
prevent dilution or enlargement of rights of participants. In either case, the
decision of the Committee regarding any such adjustment shall be final, binding
and conclusive.


11.3    Transferability of Awards. Except as provided below, no Award and no
Shares that have not been issued or as to which any applicable restriction,
performance or deferral period has not lapsed, may be sold, assigned,
transferred, pledged or otherwise encumbered, other than by will or the laws of
descent and distribution, and such Award may be exercised during the life of the
Participant only by the Participant or the Participant's guardian or legal
representative. To the extent and under such terms and conditions as determined
by the Committee, a Participant may assign or transfer an Award (each transferee
thereof, a


15

--------------------------------------------------------------------------------





“Permitted Assignee”) (i) to the Participant's spouse, children or grandchildren
(including any adopted and step children or grandchildren), parents,
grandparents or siblings, (ii) to a trust for the benefit of one or more of the
Participant or the persons referred to in clause (i), (iii) to a partnership,
limited liability company or corporation in which the Participant or the persons
referred to in clause (i) are the only partners, members or stockholders or (iv)
for charitable donations, in each case, without consideration; provided that
such Permitted Assignee shall be bound by and subject to all of the terms and
conditions of the Plan and the Award Agreement relating to the transferred Award
and shall execute an agreement satisfactory to the Company evidencing such
obligations; and provided further that such Participant shall remain bound by
the terms and conditions of the Plan. The Company shall cooperate with any
Permitted Assignee and the Company's transfer agent in effectuating any transfer
permitted under this Section.


11.4    Termination of Employment or Services. The Award Agreements shall
specify the terms relating to the exercise, vesting, settlement, cancellation or
forfeiture, including the terms relating to the satisfaction of performance
goals and the termination of the Vesting Period or Performance Period, of an
Award upon a termination of employment with or service to the Company of the
holder of such Award, whether by reason of disability, retirement, death or any
other reason. The Committee shall be entitled to make such rules, regulations
and determinations as it deems appropriate under the Plan with respect to any
suspension of employment or leave of absence from the Company or a Subsidiary
granted to a Participant. Without limiting the generality of the foregoing, the
Committee shall be entitled to determine (i) whether or not any such suspension
or leave of absence shall be treated as if the Participant ceased to be an
Employee and (ii) the impact, if any, of any such suspension or leave of absence
on Awards under the Plan. The employment of a Participant with the Company shall
be deemed to have terminated for all purposes of the Plan if such Participant is
employed by or provides services to an entity that is a Subsidiary and such
entity ceases to be a Subsidiary, unless the Committee determines otherwise and
except as otherwise required to comply with Section 409A of the Code. In the
event a Participant transfers employment from the Company to a Subsidiary or
from a Subsidiary to the Company, such Participant shall not be deemed to have
ceased to be an Employee for purposes of the Plan. Except as otherwise provided
for in an Award Agreement, for purposes of this Plan, references to employment
shall include service as a Director or Consultant.


11.5    Beneficiary Designation. To the extent permitted by the Company, each
Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of the Participant's death before
the Participant receives any or all of such benefit. Each designation will
revoke all prior designations by the same Participant, shall be in a form
prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Company during the Participant's lifetime. In
the absence of any such designation or if all beneficiaries predecease the
Participant, benefits remaining unpaid at the Participant's death shall be paid
to the Participant's estate.


11.6    Deferrals. The Committee shall be authorized to establish procedures
pursuant to which the payment of any Award may be deferred consistent with the
requirements of Section 409A of the Code, to the extent applicable.


12.    MISCELLANEOUS


12.1    Award Agreements. The terms of any Award granted under the Plan shall be
set forth in an Award Agreement (or, if applicable, in a resolution duly adopted
by the Committee), which shall contain provisions determined by the Committee
and not inconsistent with the Plan, including whether such Awards (other than
Options and Stock Appreciation Rights) shall receive dividends or amounts
equivalent to cash, stock or other property dividends on Shares (“Dividend
Equivalents”) with respect to the number of Shares covered by the Award;
provided, however, any dividends or Dividend Equivalents with respect to


16

--------------------------------------------------------------------------------





Shares covered by an Award shall be subject to restrictions and risk of
forfeiture to the same extent as those Shares covered by the Award with respect
to which such dividends or Dividend Equivalents have been credited. The terms of
an Award need not be the same with respect to each Participant. Each Award
Agreement shall either be (a) in writing in a form approved by the Committee and
executed by the Company by an officer duly authorized to act on its behalf or
(b) an electronic notice in a form approved by the Committee and recorded by the
Company (or its designee) in an electronic recordkeeping system used for the
purpose of tracking one or more types of Awards as the Committee may provide; in
each case and if required by the Committee, the Award Agreement shall be
executed or otherwise electronically accepted by the recipient of the Award in
such form and manner as the Committee may require. The Committee may authorize
any officer of the Company to execute any or all Award Agreements on behalf of
the Company.


12.2    Tax Withholding. The Company shall have the right to make all payments
or distributions pursuant to the Plan to a Participant (or a Permitted Assignee
thereof) (any such person, a “Payee”) net of any applicable federal, state and
local taxes required to be paid or withheld as a result of (a) the grant of any
Award, (b) the exercise of an Option or Stock Appreciation Right, (c) the
delivery of Shares or cash, (d) the lapse of any restrictions in connection with
any Award or (e) any other event occurring pursuant to the Plan. The Company or
any Subsidiary shall have the right to withhold from wages or other amounts
otherwise payable to such Payee such withholding taxes as may be required by
law, or to otherwise require the Payee to pay such withholding taxes. If the
Payee shall fail to make such tax payments as are required, the Company or its
Subsidiaries shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to such Payee or to take
such other action as may be necessary to satisfy such withholding obligations.
The Committee shall be authorized to establish procedures for election by
Participants to satisfy such obligation for the payment of such taxes by
tendering previously acquired Shares (either actually or by attestation, valued
at their then Fair Market Value), or by directing the Company to retain Shares
(up to the Participant's minimum required tax withholding rate or such other
rate that will not cause an adverse accounting consequence or cost to the
Company and is permitted under applicable withholding rules promulgated by the
Internal Revenue Service or another applicable governmental entity) otherwise
deliverable in connection with the Award.


12.3    Right of Discharge Reserved; Claims to Awards. Nothing in the Plan nor
the grant of an Award hereunder shall confer upon any Employee, Director or
Consultant the right to continue in the employment or service of the Company or
any Subsidiary or affect any right that the Company or any Subsidiary may have
to terminate the employment or service of (or to demote or to exclude from
future Awards under the Plan) any such Employee, Director or Consultant at any
time for any reason. Except as specifically provided by the Committee, the
Company shall not be liable for the loss of existing or potential profit from an
Award granted in the event of termination of an employment or other
relationship. No Employee, Director or Consultant shall have any claim to be
granted any Award under the Plan, and there is no obligation for uniformity of
treatment of Employees, Directors or Consultants under the Plan.


12.4    Substitute Awards. Notwithstanding any other provision of the Plan, the
terms of Substitute Awards may vary from the terms set forth in the Plan to the
extent the Committee deems appropriate to conform, in whole or in part, to the
provisions of the awards in substitution for which they are granted.


12.5    Conditions on Awards. In the event that the employment of a Participant
holding any unexercised Option or Stock Appreciation Right, any unearned
Performance Award, any unvested or unearned shares of Restricted Stock, any
unearned or unvested Restricted Stock Units or any unearned or unvested Other
Share-Based Awards shall terminate with the consent of the Committee or by
reason of retirement or disability, the rights of such Participant to any such
Award shall be subject to the conditions that until any such Option or Stock
Appreciation Right is exercised, or any such Performance Award, share of
Restricted Stock, Restricted Stock Units or Other Share-Based Award is vested or
earned, the Participant shall (a) not engage,


17

--------------------------------------------------------------------------------





either directly or indirectly, in any manner or capacity as advisor, principal,
agent, partner, officer, director, employee, member of any association or
otherwise, in any business or activity which is at the time competitive with any
business or activity conducted by the Company; (b) not personally, or in
conjunction with others, solicit or recruit current employees of Whirlpool or
its subsidiaries to leave employment; (c) not in any way disparage the Company,
its products or processes or any of its employees or vendors or customers; (d)
protect the confidential information of the Company and its trade secrets; and
(e) be available, unless the Participant shall have died, at reasonable times
for consultations (which shall not require substantial time or effort) at the
request of the Company's management with respect to phases of the business with
which the Participant was actively connected during the Participant's
employment, but such consultations shall not (except in the case of a
Participant whose active service was outside of the United States) be required
to be performed at any place or places outside of the United States of America
or during usual vacation periods or periods of illness or other incapacity. In
the event that the above conditions are not fulfilled, the Participant shall
forfeit all rights to any unexercised Option or Stock Appreciation Right,
Performance Award, shares of Restricted Stock, Restricted Stock Units or Other
Share-Based Awards held as on the date of the breach of condition. In addition,
any Participant may be required to repay the Company an Award, (i) if the
Participant is terminated by or otherwise leaves employment with the Company
within two years following the vesting date of the Award and such termination of
employment arises out, is due to, or is in any way connected with any misconduct
or violation of Company policies, (ii) if the Participant becomes employed with
a competitor within the two year period following termination, or (iii) for any
other reason considered by the Committee in its sole discretion to be
detrimental to the Company or its interests. Any determination by the Board
which shall act upon the recommendation of the Chairman, that the Participant
is, or has, engaged in such activity or breached an obligation to the Company as
aforesaid shall be conclusive. Nothing contained in this Section 12.5 is
intended to limit the Participant’s ability to (i) report possible violations of
law or regulation to, or file a charge or complaint with, the Securities and
Exchange Commission, the Equal Employment Opportunity Commission, the National
Labor Relations Board, the Occupational Safety and Health Administration, the
Department of Justice, the Congress, any Inspector General, or any other
federal, state or local governmental agency or commission (“Government
Agencies”), (ii) communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to the Company or (iii) under applicable United States federal law to (A)
disclose in confidence trade secrets to federal, state, and local government
officials, or to an attorney, for the sole purpose of reporting or investigating
a suspected violation of law or (B) disclose trade secrets in a document filed
in a lawsuit or other proceeding, but only if the filing is made under seal and
protected from public disclosure.


12.6    Cancellation of Award; Forfeiture of Gain. Notwithstanding anything to
the contrary herein, the Awards and any cash payment or Shares delivered
pursuant to an Award are subject to forfeiture, recovery by the Company or other
action pursuant to the applicable Award Agreement or any clawback or recoupment
policy which the Company may adopt from time to time, including without
limitation any such policy which the Company may be required to adopt under the
Dodd-Frank Wall Street Reform and Consumer Protection Act and implementing rules
and regulations thereunder, or as otherwise required by law. The Committee in
its discretion may require a Participant to repay the amounts, if any, derived
from an award in the event of a restatement of the Company's financial
results within three years after payment of such award to correct a material
error that is determined by the Committee to be the result of fraud or
intentional misconduct. The Committee will review these clawback provisions for
compliance with any rules or regulations adopted by the Securities and Exchange
Commission or the New York Stock Exchange to implement Section 10D of the
Exchange Act, as required by the Dodd-Frank Wall Street Reform and Consumer
Protection Act. Any changes required to be made to comply with such rules or
regulations will apply to any award awarded under the Plan.


12.7    Stop Transfer Orders. All certificates for Shares delivered under the
Plan pursuant to any Award shall be subject to such stop-transfer orders and
other restrictions as the Committee may deem advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange upon which the Shares are then listed,


18

--------------------------------------------------------------------------------





and any applicable federal or state securities law, and the Committee may cause
a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.


12.8    Nature of Payments. All Awards made pursuant to the Plan are in
consideration of services performed or to be performed for the Company or any
Subsidiary, division or business unit of the Company or a Subsidiary. Any income
or gain realized pursuant to Awards under the Plan constitutes a special
incentive payment to the Participant and shall not be taken into account, to the
extent permissible under applicable law, as compensation for purposes of any of
the employee benefit plans of the Company or any Subsidiary except as may be
determined by the Committee or by the Board or board of directors of the
applicable Subsidiary (or as may be required by the terms of such plan).


12.9    Other Plans. Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.


12.10    Severability. The provisions of the Plan shall be deemed severable. If
any provision of the Plan shall be held unlawful or otherwise invalid or
unenforceable in whole or in part by a court of competent jurisdiction or any
governmental regulatory agency, or impermissible under the rules of any
securities exchange on which the Shares are listed or by reason of change in a
law or regulation, such provision shall (a) be deemed limited to the extent that
such court of competent jurisdiction deems it lawful, valid and/or enforceable
and as so limited shall remain in full force and effect, and (b) not affect any
other provision of the Plan or part thereof, each of which shall remain in full
force and effect. If the making of any payment or the provision of any other
benefit required under the Plan shall be held unlawful or otherwise invalid by a
court of competent jurisdiction, such unlawfulness or invalidity shall not
prevent any other payment or benefit from being made or provided under the Plan,
and if the making of any payment in full or the provision of any other benefit
required under the Plan in full would be unlawful or otherwise invalid or
impermissible, then such unlawfulness, invalidity or impermissibility shall not
prevent such payment or benefit from being made or provided in part, to the
extent that it would not be unlawful, invalid, unenforceable or impermissible,
and the maximum payment or benefit that would not be unlawful, invalid or
impermissible shall be made or provided under the Plan.


12.11    Construction. As used in the Plan, the words “include” and “including,”
and variations thereof, shall not be deemed to be terms of limitation, but
rather shall be deemed to be followed by the words “without limitation.”


12.12    Unfunded Status of the Plan. The Plan is intended to constitute an
“unfunded” plan for incentive compensation. With respect to any payments not yet
made to a Participant by the Company, nothing contained herein shall give any
such Participant any rights that are greater than those of a general creditor of
the Company. In its sole discretion, the Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver the Shares or payments in lieu of or with respect to Awards hereunder;
provided, however, that the existence of such trusts or other arrangements is
consistent with the unfunded status of the Plan.


12.13    Governing Law; Jurisdiction. The Plan and all determinations made and
actions taken thereunder, to the extent not otherwise governed by the Code or
the laws of the United States, shall be governed by the laws of the State of
Delaware, without reference to principles of conflict of laws, and construed
accordingly. Any suit, action or proceeding with respect to the Plan or any
Award Agreement, or any judgment entered by any court of competent jurisdiction
in respect of any thereof, shall be resolved only in the courts of the State of
Delaware or the United States District Court for the District of Delaware and
the appellate courts having jurisdiction of appeals in such courts. In that
context, and without limiting the generality of the


19

--------------------------------------------------------------------------------





foregoing, the Company and each Participant shall irrevocably and
unconditionally (a) submit in any proceeding relating to the Plan or any Award
Agreement, or for the recognition and enforcement of any judgment in respect
thereof (a “Proceeding”), to the exclusive jurisdiction of the courts of the
State of Delaware, the court of the United States of America for the District of
Delaware, and appellate courts having jurisdiction of appeals from any of the
foregoing, and agree that all claims in respect of any such Proceeding shall be
heard and determined in such Delaware State court or, to the extent permitted by
law, in such federal court, (b) consent that any such Proceeding may and shall
be brought in such courts and waives any objection that the Company and each
Participant may now or thereafter have to the venue or jurisdiction of any such
Proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agree not to plead or claim the same, (c) waive all right
to trial by jury in any Proceeding (whether based on contract, tort or
otherwise) arising out of or relating to the Plan or any Award Agreement,
(d) agree that service of process in any such Proceeding may be effected by
mailing a copy of such process by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party, in the case
of a Participant, at the Participant's address shown in the books and records of
the Company or, in the case of the Company, at the Company's principal offices,
attention General Counsel, and (e) agree that nothing in the Plan shall affect
the right to effect service of process in any other manner permitted by the laws
of the State of Delaware.


12.14    Effective Date; Termination of Plan. This Plan shall be effective on
the date of its approval by the holders of the shares entitled to vote at a duly
constituted meeting of the stockholders of the Company. This Plan shall be null
and void and of no effect if the foregoing condition is not fulfilled and in
such event the Company's 2010 Omnibus Stock and Incentive Plan shall continue in
effect. If the Plan is adopted by the Company's stockholders, upon the Effective
Date, no new Awards shall be granted under the Company’s 2010 Omnibus Stock and
Incentive Plan. Awards may be granted under the Plan at any time and from time
to time on or prior to the first annual meeting of stockholders to occur
following the tenth anniversary of the Effective Date, on which date the Plan
will expire except as to Awards then outstanding under the Plan; provided,
however, in no event may an Incentive Stock Option be granted more than ten (10)
years after the earlier of (i) the date of the adoption of the Plan by the Board
or (ii) the effective date of the Plan as provided in the first sentence of this
Section. Such outstanding Awards shall remain in effect until they have been
exercised or terminated, or have expired.


12.15    Foreign Employees and Consultants. Awards may be granted to
Participants who are foreign nationals or employed or providing services outside
the United States, or both, on such terms and conditions different from those
applicable to Awards to Employees, Directors or Consultants providing services
in the United States as may, in the judgment of the Committee, be necessary or
desirable in order to recognize differences in local law or tax policy. The
Committee also may impose conditions on the exercise or vesting of Awards in
order to minimize the Company's obligation with respect to tax equalization for
Employees or Consultants on assignments outside their home country.


12.16    Section 409A of the Code. This Plan and the Awards issued hereunder are
intended to comply and shall be administered in a manner that is intended to be
exempt from or comply with Section 409A of the Code, to the extent applicable,
and the Plan and terms of Awards shall be construed and interpreted in
accordance with such intent. To the extent that an Award or the payment,
settlement or deferral thereof is subject to Section 409A of the Code, the Award
is intended to be granted, paid, settled or deferred in a manner that will
comply with Section 409A of the Code, including regulations or other guidance
issued with respect thereto, unless otherwise expressly determined by the
Committee. In the event any provision of this Plan would cause the grant of an
Award or the payment, settlement or deferral thereof to fail to satisfy Section
409A of the Code, the Award may be amended, without the consent of the
Participant, to comply with Section 409A of the Code, which may be made on a
retroactive basis, in accordance with regulations and other guidance issued
under Section 409A of the Code.




20

--------------------------------------------------------------------------------





12.17    Listing, Registration and Legal Compliance. Each Award shall be subject
to the requirement that if at any time the Committee shall determine, in its
discretion, that the listing, registration, or qualification of such Award, or
any Shares or other property subject thereto, upon any securities exchange or
under any foreign, federal or state securities or other law or regulation, or
the consent or approval of any governmental body or the taking of any other
action to comply with or otherwise with respect to any such law or regulation,
is necessary or desirable as a condition to or in connection with the granting
of such Award or the issue, delivery or purchase of Shares or other property
thereunder, no such Award may be exercised or paid in Shares or other property
unless such listing, registration, qualification, consent, approval or other
action shall have been effected or obtained, free of any conditions not
acceptable to the Committee. The holder of the Award will supply the Company
with such certificates, representations and information as the Company shall
request and shall otherwise cooperate with the Company in effecting or obtaining
such listing, registration, qualification, consent, approval or other action. In
the case of persons subject to Section 16 of the Exchange Act, the Committee may
at any time impose any limitations upon the exercise, delivery or payment of any
Award which, in the discretion of the Committee, are necessary or desirable in
order to comply with Section 16 and the rules and regulations thereunder. If the
Company, as part of an offering of securities or otherwise, finds it desirable
or necessary because of foreign, federal or state legal or regulatory
requirements to suspend the period during which Options or Stock Appreciation
Rights may be exercised, the Committee may, in its discretion and without the
holders' consent, so suspend such period but shall endeavor to provide at least
15 days prior written notice to the holders thereof prior to any such suspension
if the Committee determines such notice is reasonably practicable.


12.18    Captions. The captions in the Plan are for convenience of reference
only, and are not intended to narrow, limit or affect the substance or
interpretation of the provisions contained herein.








21